Exhibit 10.1
EMPLOYMENT AGREEMENT
     This Employment Agreement is made and entered into effective as of
January 19, 2009 (the “Effective Date”), by and between Neoprobe Corporation, a
Delaware Corporation with a place of business at 425 Metro Place North,
Suite 300, Dublin, Ohio 43017-1367 (the “Company”) and Frederick O. Cope of
Westerville, Ohio (the “Employee”).
     WHEREAS, the Company and the Employee wish to establish terms, covenants,
and conditions for the Employee’s employment with the Company through this
agreement (“Employment Agreement”).
     NOW, THEREFORE, in consideration of the mutual agreements herein set forth,
the parties hereto agree as follows:

  1.   Duties. From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Employee and the
Employee agrees to be employed by the Company, as Vice-President, Pharmaceutical
Research and Clinical Development of the Company and in such equivalent,
additional or higher executive level position or positions as shall be assigned
to him by the Company’s President and CEO. While serving in such executive level
position or positions, the Employee shall report to, be responsible to, and
shall take direction from the President and CEO of the Company. During the Term
of this Employment Agreement (as defined in Section 2 below), the Employee
agrees to devote substantially all of his working time to the position he holds
with the Company and to faithfully, industriously, and to the best of his
ability, experience and talent, perform the duties that are assigned to him. The
Employee shall observe and abide by the reasonable corporate policies and
decisions of the Company in all business matters disclosed to employee.        
The Employee represents and warrants to the Company that Exhibit A attached
hereto sets forth a true and complete list of (a) all offices, directorships and
other positions held by the Employee in corporations and firms other than the
Company and its subsidiaries and (b) any investment or ownership interest in any
corporation or firm other than the Company beneficially owned by the Employee
(excluding investments in life insurance policies, bank deposits, publicly
traded securities that are less than five percent (5%) of their class and real
estate). The Employee will promptly notify the Board of Directors of the Company
of any additional positions undertaken or investments made by the Employee
during the Term of this Employment Agreement if they are of a type that if they
had existed on the date hereof, should have been listed on Exhibit A hereto. As
long as the Employee’s other positions or investments in other firms do not
create a conflict of interest, violate the Employee’s obligations under
Section 7 below or cause the Employee to neglect his duties hereunder, such
activities and positions shall not be deemed to be a breach of this Employment
Agreement.     2.   Term of this Employment Agreement. Subject to Sections 4 and
5 hereof, the Term of this Employment Agreement shall be for a period of twelve
(12) months, commencing February 15, 2009 and terminating February 14, 2010.    
3.   Compensation. During the Term of this Employment Agreement, the Company
shall pay, and the Employee agrees to accept as full consideration for the
services to be rendered by the Employee hereunder, compensation consisting of
the following:

  A.   Salary. Beginning on the first day of the Term of this Employment
Agreement, the Company shall pay the Employee a salary of Two Hundred Thousand
Dollars ($200,000) per year, payable in semi-monthly or monthly installments as
requested by the Employee. Further, the Company agrees to review the Employee’s
base salary by January 1, 2010.     B.   Bonus. The Compensation, Nominating and
Governance Committee (the “Committee) of the Board of Directors will, on an
annual basis, review the performance of the Company and of the Employee and will
pay such bonus, as it deems appropriate, in its discretion, to the Employee
based upon such review. Such review and bonus shall be consistent with any bonus
plan adopted by the Committee, which covers the executive officers and employees
of the Company generally.

 



--------------------------------------------------------------------------------



 



  C.   Benefits. During the Term of this Employment Agreement, the Employee will
receive such employee benefits as are generally available to all employees of
the Company.     D.   Stock Options. The Committee of the Board of Directors
may, from time-to-time, grant stock options, restricted stock purchase
opportunities and such other forms of stock-based incentive compensation as it
deems appropriate, in its discretion, to the Employee under the Company’s Second
Amended and Restated 2002 Stock Incentive Plan (the “2002 Plan”). The terms of
the relevant award agreements shall govern the rights of the Employee and the
Company thereunder in the event of any conflict between such agreement and this
Employment Agreement.     E.   Vacation. The Employee shall be entitled to
twenty (20) days of vacation during each calendar year during the Term of this
Employment Agreement.     F.   Expenses. The Company shall reimburse the
Employee for all reasonable out-of-pocket expenses incurred by him in the
performance of his duties hereunder, including expenses for travel,
entertainment and similar items, promptly after the presentation by the
Employee, from time-to-time, of an itemized account of such expenses.

  4.   Termination.

  A.   For Cause. The Company may terminate the employment of the Employee prior
to the end of the Term of this Employment Agreement “for cause.” Termination
“for cause” shall be defined as a termination by the Company of the employment
of the Employee occasioned by the failure by the Employee to cure a willful
breach of a material duty imposed on the Employee under this Employment
Agreement within 15 days after written notice thereof by the Company or the
continuation by the Employee after written notice by the Company of a willful
and continued neglect of a duty imposed on the Employee under this Employment
Agreement. In the event of termination by the Company “for cause,” all salary,
benefits and other payments shall cease at the time of termination, and the
Company shall have no further obligations to the Employee.     B.   Resignation.
If the Employee resigns for any reason, all salary, benefits and other payments
(except as otherwise provided in paragraph G of this Section 4 below) shall
cease at the time such resignation becomes effective. At the time of any such
resignation, the Company shall pay the Employee the value of any accrued but
unused vacation time, and the amount of all accrued but previously unpaid base
salary through the date of such termination. The Company shall promptly
reimburse the Employee for the amount of any expenses incurred prior to such
termination by the Employee as required under paragraph F of Section 3 above.  
  C.   Disability, Death. The Company may terminate the employment of the
Employee prior to the end of the Term of this Employment Agreement if the
Employee has been unable to perform his duties hereunder or a similar job for a
continuous period of six (6) months due to a physical or mental condition that,
in the opinion of a licensed physician, will be of indefinite duration or is
without a reasonable probability of recovery for a period of at least six
(6) months. The Employee agrees to submit to an examination by a licensed
physician of his choice in order to obtain such opinion, at the request of the
Company, made after the Employee has been absent from his place of employment
for at least six (6) months. The Company shall pay for any requested
examination. However, this provision does not abrogate either the Company’s or
the Employee’s rights and obligations pursuant to the Family and Medical Leave
Act of 1993, and a termination of employment under this paragraph C shall not be
deemed to be a termination for cause.         If during the Term of this
Employment Agreement, the Employee dies or his employment is terminated because
of his disability, all salary, benefits and other payments shall cease at the

-2-



--------------------------------------------------------------------------------



 



      time of death or disability, provided, however, that the Company shall
provide such health, dental and similar insurance or benefits as were provided
to Employee immediately before his termination by reason of death or disability,
to Employee or his family for the longer of twelve (12) months after such
termination or the full un-expired Term of this Employment Agreement on the same
terms and conditions (including cost) as were applicable before such
termination. In addition, for the first six (6) months of disability, the
Company shall pay to the Employee the difference, if any, between any cash
benefits received by the Employee from a Company-sponsored disability insurance
policy and the Employee’s salary hereunder in accordance with paragraph A of
Section 3 above. At the time of any such termination, the Company shall pay the
Employee, the value of any accrued but unused vacation time, and the amount of
all accrued but previously unpaid base salary through the date of such
termination. The Company shall promptly reimburse the Employee for the amount of
any expenses incurred prior to such termination by the Employee as required
under paragraph F of Section 3 above.

      Notwithstanding the foregoing, if the Company reasonably determines that
any of the benefits described in this paragraph C may not be exempt from federal
income tax, then for a period of six (6) months after the date of the Employee’s
termination, the Employee shall pay to the Company an amount equal to the stated
taxable cost of such coverages. After the expiration of the six-month period,
the Employee shall receive from the Company a reimbursement of the amounts paid
by the Employee.     D.   Termination without Cause. A termination without cause
is a termination of the employment of the Employee by the Company that is not
“for cause” and not occasioned by the resignation, death or disability of the
Employee. If the Company terminates the employment of the Employee without
cause, (whether before the end of the Term of this Employment Agreement or, if
the Employee is employed by the Company under paragraph E of this Section 4
below, after the Term of this Employment Agreement has ended) the Company shall,
at the time of such termination, pay to the Employee the severance payment
provided in paragraph F of this Section 4 below together with the value of any
accrued but unused vacation time and the amount of all accrued but previously
unpaid base salary through the date of such termination and shall provide him
with all of his benefits under paragraph C of Section 3 above for the longer of
nine (9) months or the full un-expired Term of this Employment Agreement. The
Company shall promptly reimburse the Employee for the amount of any expenses
incurred prior to such termination by the Employee as required under paragraph F
of Section 3 above.         If the Company terminates the employment of the
Employee because it has ceased to do business or substantially completed the
liquidation of its assets or because it has relocated to another city and the
Employee has decided not to relocate also, such termination of employment shall
be deemed to be without cause.

  E.   End of the Term of this Employment Agreement. Except as otherwise
provided in paragraphs F and G of this Section 4 below, the Company may
terminate the employment of the Employee at the end of the Term of this
Employment Agreement without any liability on the part of the Company to the
Employee but, if the Employee continues to be an employee of the Company after
the Term of this Employment Agreement ends, his employment shall be governed by
the terms and conditions of this Agreement, but he shall be an employee at will
and his employment may be terminated at any time by either the Company or the
Employee without notice and for any reason not prohibited by law or no reason at
all. If the Company terminates the employment of the Employee at the end of the
Term of this Employment Agreement, the Company shall, at the time of such
termination, pay to the Employee the severance payment provided in paragraph F
of this Section 4 below together with the value of any accrued but unused
vacation time and the amount of all accrued but previously unpaid base salary
through the date of such termination. The Company shall promptly reimburse the
Employee for the amount of any reasonable expenses incurred prior to such
termination by the Employee as required under paragraph F of Section 3 above.

-3-



--------------------------------------------------------------------------------



 



  F.   Severance. If the employment of the Employee is terminated by the
Company, at the end of the Term of this Employment Agreement or, without cause
(whether before the end of the Term of this Employment Agreement or, if the
Employee is employed by the Company under paragraph E of this Section 4 above,
after the Term of this Employment Agreement has ended), the Employee shall be
paid, as a severance payment at the time of such termination, the amount of One
Hundred Fifty Thousand Dollars ($150,000) together with the value of any accrued
but unused vacation time.     G.   Change of Control Severance. In addition to
the rights of the Employee under the Company’s employee benefit plans
(paragraphs C of Section 3 above) but in lieu of any severance payment under
paragraph F of this Section 4 above, if there is a Change in Control of the
Company (as defined below) and the employment of the Employee is concurrently or
subsequently terminated (a) by the Company without cause, (b) by the expiration
of the Term of this Employment Agreement, or (c) by the resignation of the
Employee because he has reasonably determined in good faith that his titles,
authorities, responsibilities, salary, bonus opportunities or benefits have been
materially diminished, that a material adverse change in his working conditions
has occurred, that his services are no longer required in light of the Company’s
business plan, or the Company has breached this Employment Agreement, the
Company shall pay the Employee, as a severance payment, at the time of such
termination, the amount of Three Hundred Thousand Dollars ($300,000) together
with the value of any accrued but unused vacation time, and the amount of all
accrued but previously unpaid base salary through the date of termination and
shall provide him with all of this benefits under paragraph C of Section 3 above
for the longer of twelve (12) months or the full un-expired Term of this
Employment Agreement. The Company shall promptly reimburse the Employee for the
amount of any expenses incurred prior to such termination by the Employee as
required under paragraph F of Section 3 above. Notwithstanding the foregoing,
before the Employee may resign pursuant to Section 4(G)(c) above, the Employee
shall deliver to the Company a written notice of the Employee’s intent to
terminate his employment pursuant to Section 4(G)(c), and the Company shall have
been given a reasonable opportunity to cure any such act, omission or condition
within Thirty (30) days after the Company’s receipt of such notice.         For
the purpose of this Employment Agreement, a Change in Control of the Company has
occurred when: (a) any person (defined for the purposes of this paragraph G to
mean any person within the meaning of Section 13 (d) of the Securities Exchange
Act of 1934 (the “Exchange Act”)), other than Neoprobe, an employee benefit plan
created by its Board of Directors for the benefit of its employees, or a
participant in a transaction approved by its Board of Directors for the
principal purpose of raising additional capital, either directly or indirectly,
acquires beneficial ownership (determined under Rule 13d-3 of the Regulations
promulgated by the Securities and Exchange Commission under Section 13(d) of the
Exchange Act) of securities issued by Neoprobe having thirty percent (30%) or
more of the voting power of all the voting securities issued by Neoprobe in the
election of Directors at the next meeting of the holders of voting securities to
be held for such purpose; (b) a majority of the Directors elected at any meeting
of the holders of voting securities of Neoprobe are persons who were not
nominated for such election by the Board of Directors or a duly constituted
committee of the Board of Directors having authority in such matters; (c) the
stockholders of Neoprobe approve a merger or consolidation of Neoprobe with
another person other than a merger or consolidation in which the holders of
Neoprobe’s voting securities issued and outstanding immediately before such
merger or consolidation continue to hold voting securities in the surviving or
resulting corporation (in the same relative proportions to each other as existed
before such event) comprising eighty percent (80%) or more of the voting power
for all purposes of the surviving or resulting corporation; or (d) the
stockholders of Neoprobe approve a transfer of substantially all of the assets
of Neoprobe to another person other than a transfer to a transferee, eighty
percent (80%) or more of the voting power of which is owned or controlled by
Neoprobe or by the holders of Neoprobe’s voting securities issued and
outstanding immediately before such transfer in the same relative proportions to
each other as existed before such event. The parties hereto agree that for the
purpose of determining the time when a Change of Control has occurred that if
any

-4-



--------------------------------------------------------------------------------



 



      transaction results from a definite proposal that was made before the end
of the Term of this Employment Agreement but which continued until after the end
of the Term of this Employment Agreement and such transaction is consummated
after the end of the Term of this Employment Agreement, such transaction shall
be deemed to have occurred when the definite proposal was made for the purposes
of the first sentence of this paragraph G of this Section 4.     H.   Benefit
and Stock Plans. In the event that a benefit plan or Stock Plan which covers the
Employee has specific provisions concerning termination of employment, or the
death or disability of an employee (e.g., life insurance or disability
insurance), then such benefit plan or Stock Plan shall control the disposition
of the benefits or stock options.

  5.   Proprietary Information Agreement. Employee has executed a Proprietary
Information Agreement as a condition of employment with the Company. The
Proprietary Information Agreement shall not be limited by this Employment
Agreement in any manner, and the Employee shall act in accordance with the
provisions of the Proprietary Information Agreement at all times during the Term
of this Employment Agreement.     6.   Non-Competition. Employee agrees that for
so long as he is employed by the Company under this Employment Agreement and for
one (1) year thereafter, the Employee will not:

  A.   enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);     B.   engage in any directly Competitive Business for his own
account;     C.   become associated with or interested in through retention or
by employment any Competitive Business as an individual, partner, shareholder,
creditor, director, officer, principal, agent, employee, trustee, consultant,
advisor, or in any other relationship or capacity; or     D.   solicit,
interfere with, or endeavor to entice away from the Company, any of its
customers, strategic partners, or sources of supply.

      Nothing in this Employment Agreement shall preclude Employee from taking
employment in the banking or related financial services industries nor from
investing his personal assets in the securities or any Competitive Business if
such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than one percent (1%) of the
publicly-traded equity securities of such Competitive Business. “Competitive
Business” for purposes of this Employment Agreement shall mean any business or
enterprise which:

  a.   is engaged in the development and/or commercialization of gamma radiation
detection products and/or systems for use in intraoperative detection of cancer,
or     b.   reasonably understood to be competitive in the relevant market with
products and/or systems described in clause a above, or     c.   the Company
engages in during the Term of this Employment Agreement pursuant to a
determination of the Board of Directors and from which the Company derives a
material amount of revenue or in which the Company has made a material capital
investment.

      The covenant set forth in this Section 6 shall terminate immediately upon
the substantial completion of the liquidation of assets of the Company or the
termination of the employment of the Employee by the Company without cause or at
the end of the Term of this Employment Agreement.     7.   Arbitration. Any
dispute or controversy arising under or in connection with this Employment
Agreement shall be settled exclusively by arbitration in Columbus, Ohio, in
accordance with the

-5-



--------------------------------------------------------------------------------



 



      non-union employment arbitration rules of the American Arbitration
Association (“AAA”) then in effect. If specific non-union employment dispute
rules are not in effect, then AAA commercial arbitration rules shall govern the
dispute. If the amount claimed exceeds $100,000, the arbitration shall be before
a panel of three arbitrators. Judgment may be entered on the arbitrator’s award
in any court having jurisdiction. The Company shall indemnify the Employee
against and hold him harmless from any attorney’s fees, court costs and other
expenses incurred by the Employee in connection with the preparation,
commencement, prosecution, defense, or enforcement of any arbitration, award,
confirmation or judgment in order to assert or defend any right or obtain any
payment under paragraph C of Section 4 above or under this sentence; without
regard to the success of the Employee or his attorney in any such arbitration or
proceeding.

  8.   Governing Law. The Employment Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio.     9.   Validity.
The invalidity or unenforceability of any provision or provisions of this
Employment Agreement shall not affect the validity or enforceability of any
other provision of the Employment Agreement, which shall remain in full force
and effect.     10.   Compliance with Section 409A of the Internal Revenue Code.
If, when the Employee’s employment with the Company terminates, the Employee is
a “specified employee” as defined in Section 409A(a)(1)(B)(i) of the Internal
Revenue Code, and if any payments under this Employment Agreement, including
payments under Section 4, will result in additional tax or interest to the
Employee under Section 409A(a)(1)(B) (“Section 409A Penalties”), then despite
any provision of this Employment Agreement to the contrary, the Employee will
not be entitled to payments until the earliest of (a) the date that is at least
six months after termination of the Employee’s employment for reasons other than
the Employee’s death, (b) the date of the Employee’s death, or (c) any earlier
date that does not result in Section 409A Penalties to the Employee. As soon as
practicable after the end of the period during which payments are delayed under
this provision, the entire amount of the delayed payments shall be paid to the
Employee in a lump sum. Additionally, if any provision of this Employment
Agreement would subject the Employee to Section 409A Penalties, the Company will
apply such provision in a manner consistent with Section 409A of the Internal
Revenue Code during any period in which an arrangement is permitted to comply
operationally with Section 409A of the Internal Revenue Code and before a formal
amendment to this Employment Agreement is required.     11.   Entire Agreement.
This Employment Agreement constitutes the entire understanding between the
parties with respect to the subject matter hereof, superseding all negotiations,
prior discussions, and preliminary agreements. This Employment Agreement may not
be amended except in writing executed by the parties hereto.     12.   Effect on
Successors of Interest. This Employment Agreement shall inure to the benefit of
and be binding upon heirs, administrators, executors, successors and assigns of
each of the parties hereto. Notwithstanding the above, the Employee recognizes
and agrees that his obligation under this Employment Agreement may not be
assigned without the consent of the Company.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Employment Agreement as of the date first written above.

                  NEOPROBE CORPORATION       EMPLOYEE    
 
               
By:
  /s/ David C. Bupp       /s/ Frederick O. Cope    
 
               
 
  David C. Bupp, President and CEO       Frederick O. Cope    

-6-



--------------------------------------------------------------------------------



 



Exhibit A
February 4, 2009 — February 27, 2009 — employed by OSU
Member — Emory University Scientific Advisory Board
Ad Hoc Member — FDA Scientific Advisory Panel
Part owner — Clue Genomics (50%)
Part owner — Theractics (20%)
Member — Board of Scientific Counselors, Premier Micronutrient
NEOP                     
Fred Cope                     

-7-